                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 VINCENT APODACA,

                Petitioner,                                                 No. 3: l 9-cv-00934-SU
         v.
                                                                         OPINION AND ORDER
 J. SALAZAR, Warden, FCI Sheridan,

                Respondent.




MOSMAN,J.,

       This case comes before me on Respondent's Motion to Supplement Facts and Legal

Argument and Motion to Dismiss for Mootness [ECF 18]. On June 13, 2019, Petitioner Vincent

Apodaca began this action by filing a Petition for Writ of Habeas Corpus [ECF l]. On November

13, 2019, Magistrate Judge Patricia Sullivan submitted her Findings and Recommendation

("F &R") [ECF 16] to this court, recommending that I grant Mr. Apodaca' s petition. On

November 20, 2019, Respondent filed the present motion to ale1i the court that Respondent has

purportedly delivered the relief sought by Mr. Apodaca in his petition and to argue that this case

is now moot as a result. Def. 's Mot. [18] at 2-3. Because I agree that this case is now moot, I

GRANT Respondent's motion and dismiss this case without prejudice.

                                        BACKGROUND

       Mr. Apodaca is an inmate in the custody of the Federal Bureau of Prisons ("BOP"),

currently incarcerated at FCI Sheridan. F&R [16] at 2. In his Petition, Mr. Apodaca challenges

disciplinary sanctions he received while incarcerated at FCI Phoenix that resulted in the loss of

41 days of good-time credits, the forfeiture of 27 additional days of non-vested good-time


1 - OPINION AND ORDER
credits, the revocation of visitation privileges for two years, and the restriction of visitation to

immediate family only for an additional year. Id. at 7; Pet. [1] at 1.

       In the present motion, Respondent represents that "[o]n November 15, 2019, [BOP]

expunged Apodaca' s incident report for the Code 113 discipline, expunging the disciplinary

action and all sanctions, and restoring credit for good conduct." Def.'s Mot. [18] at 2. As a result,

"Apodaca's record now shows he has received no discipline while incarcerated," and his

projected release date has been returned to what it was prior to receiving the contested sanctions.

Id Attached to Respondent's motion are BOP records that confirm these changes. Id. Ex. 1-3

[ECF 18-1, 18-2, 18-3].

                                           DISCUSSION

       "In general a case becomes moot 'when the issues presented are no longer "live" or the

parties lack a legally cognizable interest in the outcome.'" Murphy v. Hunt, 455 U.S. 478,481

(1982) (citations omitted). The concept of mootness is closely related to standing: "[t]he requisite

personal interest that must exist at the commencement of the litigation (standing) must continue

throughout its existence (mootness)." US. Parole Comm 'n v. Geraghty, 445 U.S. 388,397

(1980) (citation omitted). Questions of mootness thus implicate a court's subject matter

jurisdiction. Iron Arrow Honor Soc '.Y v. Heckler, 464 U.S. 67, 70 (1984).

       Here, the harm for which Mr. Apodaca petitions this court for relief has been undone.

Thus, there is no longer a "live" controversy in this case. In his Petition, Mr. Apodaca asks this

court to "grant habeas relief and order the BOP at FCI Sheridan to expunge and dismiss the

incident repmt .... " [1] at 18. As described above, the BOP has already taken these steps and it

has reversed all of the sanctions that Mr. Apodaca challenged in his Petition.




2 - OPINION AND ORDER
       In his response to Respondent's motion, Mr. Apodaca argues that despite the steps taken

by the BOP, his Petition is not moot. Pet'r's Resp. [ECF 21] at 2-4. Principally, Mr. Apodaca

argues that he is still suffering "collateral consequences" from the contested disciplinary action

because those actions resulted in him being transferred from FCI Phoenix to FCI Sheridan,

where he remains in custody. 1 Id. at 2. He argues that the expungement of the contested

disciplinary action should have resulted in him being reclassified from a medium security

classification to a low security classification; instead, he remains in FCI Sheridan, a "medium

facility that is prone to more violence than a low facility." Id. at 3. He also notes that his family

was able to visit him at FCI Phoenix but is unable to do so at FCI Sheridan. Id. Finally, Mr.

Apodaca alleges that he "has been subjected to slanderous remarks from staff since he has been

at Sheridan and after winning in this Court," which he argues constitute additional collateral

consequences. Id.

       Mr. Apodaca's arguments are unavailing. His Petition did not seek transfer back to FCI

Phoenix as a remedy, nor would such a request likely be cognizable in a habeas petition under

§ 2241. See Ramirez v. Gonzales, 334 F.3d 850, 859 (9th Cir. 2003) ("[H]abeas jurisdiction is

absent, and a§ 1983 action proper, where a successful challenge to a prison condition will not

necessarily shorten the prisoner's sentence."). The same is true for his allegations concerning

slanderous remarks from staff. With respect to Mr. Apodaca's asse1iion that he should be

reclassified as a "low" security inmate, Respondent has demonstrated that Mr. Apodaca was

never classified as a "low" security inmate; before the contested disciplinary action, Mr.




       In his response, Mr. Apodaca also requests "declaratory and other equitable relief from
this Court." Resp. [21] at 2. But he did not request any additional relief, other than what has
already been described, in his Petition.


3 - OPINION AND ORDER
Apodaca maintained a "medium" security classification, which is the classification he holds at

present. Otto Deel. [ECF 23]   ,r,r 6, 7.
                                            CONCLUSION

       For the foregoing reasons, I GRANT Respondent's Motion to Dismiss [18]. This case is

DISMISSED without prejudice. All pending motions are DENIED as moot.

       IT IS SO ORDERED.

       DATED this
                  .
                      4~  day of March, 2020.




4 - OPINION AND ORDER
